DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Rejection is in response to Applicant’s Amendments/Remarks filed on 20 November, 2020. The amendments have been entered, and accordingly, claims 1-20 remain pending. It will be noted that the Specification was previously objected to in the Office Action mailed on 25 August, 2020. This objection is now withdrawn, in view of Applicant’s amendments to the specification, no new matter has been added.

Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10 recites, “wherein part of the outlet is selectively opened while the first and second rotatable arc-shaped guides overlap each other by rotation of at least one of the first and second guides”, wherein it is evident that the last recitation of “the first and second guides” appears to refer to the structure of “the first and second rotatable arc-shaped guides”, but it is not stated. The claim language used should be consistent per the requirement under 37 CFR 1.71(a) for “full, clear, concise, and exact terms”. Therefore, the claim should recite - - wherein part of the outlet is selectively opened while the first and second rotatable arc-shaped guides overlap each other by rotation of at least one of the first and second rotatable arc-shaped guides - -.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over JUNG (US 2012/0055186 A1), in view of ZELLER (US 5, 120, 274).
As to claim 1, JUNG discloses an air conditioner(abstract) comprising:
a housing(11) having an outlet(111);
a heat exchanger arranged inside the housing(par. 27);
a guide unit(combination of 12 and 13) configured to control airflow discharged through the outlet by selectively opening or closing part of the outlet by rotation(par. 28-29), the guide unit including a first rotatable arc-shaped guide (see annotated figure 7; par. 45-50) and a second rotatable arc-shaped guide (see annotated figure 7; par. 45-50) ; and
a blower fan(14) having a rotation shaft arranged to be in parallel to a rotation shaft of the guide unit and configured to suck air into the housing to move the air toward the outlet(combination of the embodiment shown in figure 7 and figure 3, wherein if the rotation of the guide unit portion, 13, is provided with an axis of rotation causing circumferential rotation of the guide unit, then this would be along the same axis of rotation of the fan provide in figure 3; par. 34 – suctioned outdoor air is discharged to the discharge port via the fan).
However, JUNG, does not disclose, teach, or suggest, wherein the first and second arc-shaped guides of the guide unit each have holes disposed thereon.
ZELLER is within the field of endeavor provided an outlet/air discharge guide relative to an air conditioning structure (col.1, lines 5-20). ZELLER teaches the guide unit incorporates at least a rotatable plate (5) that incorporates a plurality of holes (see figures 2-4 of ZELLER; col.2, lines 44-48). This rotatable plate is aligned over another structure of the guide unit that incorporates a stationary plate with holes (4 with holes 3; see figures 2-4 of ZELLER; col.2, lines 37-41). Particularly, ZELLER teaches that having perforated holes along a rotatable plate enables variation in the cross-section of the holes (combination of alignment of holes of rotatable plate 5, and non-rotatable plate 4) can adjust the penetration the discharged air of the air conditioning structure achieves into the room (col.2, line 60- col.3, line 3; col.2, line 56-col.3, line 15). It would be advantageous to those having ordinary skill within the art, to recognize that the addition of holes along the rotatable arc-shape sections of the guide, can adjust the airflow discharged from the air conditioner, in order to adjust the penetration of the discharged air into the room, as needed. Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed to modify JUNG, in view of the teachings of ZELLER, for these reasons related to control of the discharged airflow. 

    PNG
    media_image1.png
    811
    715
    media_image1.png
    Greyscale

Annotated Figure 7
As to claim 2, JUNG, as modified by ZELLER, further discloses:
wherein the first rotatable arc-shaped guide covers part of the outlet and the second rotatable arc-shaped guide covers the other part of the outlet(plurality of guide unit portions, 13, provided along the face of the outlet as shown in figure 7, among other embodiments shown by JUNG, such that at least one portion, 13, or section of a plurality of guide portions, 13 – wherein at least 4 sections are shown, are provided to cover a part and another part of the outlet),
wherein the second rotatable arc-shaped guide opens the other part of the outlet while overlapping the first rotatable arc-shaped guide being rotated in a first direction (figure 8 – of which opening would be the opposite shown direction than that of the arrow provided; par. 46-47), and
wherein when the other part of the outlet is opened, the second rotatable arc-shaped guide closes the other part of the outlet by being rotated in a second direction (figure 8 and 9 – direction of closing as shown by the arrow provided; par. 47-48).

As to claim 3, JUNG, as modified by ZELLER, further discloses wherein when the second rotatable arc-shaped guide is rotated in the first direction to fully overlap the first rotatable arc-shaped guide (par. 46-47 and figure 8; see explanation provided in rejection of claim 3) or in the second direction to fully close the outlet (par. 47-48 and figures 8-9; see explanation provided in rejection of claim 3), the first and second rotatable arc-shaped guides are rotated together in the first or second direction (par. 46-48; see figures 7-9).

As to claim 4, JUNG, as modified by ZELLER,  discloses further comprising a motor(M) provided to rotate the second rotatable arc-shaped guide in the first or second direction(par. 46-48 and figures 7-9).

As to claim 5, JUNG, as modified by ZELLER, discloses the structures provided within the embodiment provided within figures 7-9, but does not necessary utilize or explicitly state the utilization of gears to move the rotatable arc-shaped guides and coupling the rotatable arc-shaped guides to the motor via gears. 
However, in an alternate embodiment JUNG teaches further comprising:
a first gear coupled to the second rotatable arc-shaped guide (20/21 – at least gear 21 that is not directly coupled to the motor), and a second gear(21) coupled to the motor (figures 4-6),
wherein the second rotatable arc-shaped guide is coupled to the motor by the first and second gears (see figures 4-6; par. 39-44). Advantageously, JUNG teaches that the use of such a gear system provides that the louvers are opened at the same rotational speed, such that the discharge port may be opened or closed selectively. As JUNG, in the embodiment relied upon originally (shown in figures 7-9) does not disclose the explicit disclose the mechanism to rotate or drive the rotation of the louvers within the circumferential (e.g., arc-like) pathway other than the use of a motor. One might look to the other embodiments clearly described by JUNG of which do incorporate specifics of accomplishing the movement of the louvers, such as first and second gears, for the same purpose of providing at least selective opening and closing of the louvers. In addition, it might be advantageous to provide that the louvers are opened and closed as the same speeds.  Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify JUNG, in view of ZELLER, in view of ZELLER, with another embodiment of JUNG for these reasons.

As to claim 8, JUNG, as modified by ZELLER and an alternative embodiment, teaches wherein the motor was positioned within the center of the second rotatable arc-shaped guide (see figure 7) and further wherein a first gear is coupled to a rotational shaft of the second rotatable arc-shaped guide (see rejection of claim 5 with the provided motivation for such a modification).

As to claim 9, JUNG, as modified by ZELLER and an alternate embodiment, teaches the utilization of a first and second gear (see rejection of claim 5), wherein it is further provided in the alternate embodiment that the first gear is coupled to an edge of the second rotatable arc-shaped guide, and the motor is near the edge of the second guide (see figures 4-6). Again, JUNG teaches that the use of such a gear system provides that the louvers are opened at the same rotational speed, such that the discharge port may be opened or closed selectively. As JUNG, in the embodiment relied upon originally (shown in figures 7-9) does not disclose the explicit disclose the mechanism to rotate or drive the rotation of the louvers within the circumferential (e.g., arc-like) pathway other than the use of a motor. One might look to the other embodiments clearly described by JUNG of which do incorporate specifics of accomplishing the movement of the louvers, such as first and second gears, for the same purpose of providing at least selective opening and closing of the louvers. In addition, it might be advantageous to provide that the louvers are opened and closed as the same speeds.  Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify JUNG, in view of ZELLER, with another embodiment of JUNG for these reasons.
	
As to claim 10, JUNG, as modified by ZELLER, further discloses:
	wherein the first rotatable arc-shaped guide covers part of the outlet and the second rotatable arc-shaped guide covers the other part of the outlet (see figure 7 – plurality of guide portions,13, and a plurality of guide portion segments, provided with 4 segments of a plurality of 13),
	wherein the air conditioner further comprises a first motor (M) configured to rotate the first rotatable arc-shaped guide, and
	wherein part of the outlet is selectively opened with the first and second rotatable arc-shaped guides overlap each other by rotate of at least one of the first and second guides (par. 46-48; figures 7-9).
	However, JUNG does not explicitly disclose a second motor configured to rotate the second guide. 
That being said, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide that there are plurality of motors of which are configured to provide rotation of a plurality of guides, within JUNG, as it has been held duplication of parts is “has no patentability significant unless a new and unexpected result is produced”. See MPEP §2144.04 – VI(B).  Particularly, the present invention provides that the plurality of guides corresponding with a plurality of motors is not significant as fact by providing that the air conditioner “may” be provided with this plurality of motors (pg. 26 – “Although not shown, the guide unit of the air conditioner according to an embodiment may include a plurality of guides and a plurality of motors to respectively to rotate the plurality of guides.”). For this, it is evident that there is no criticality to the addition of a plurality of motors to accomplish the same function of a single motor to rotate respective guide portions, and does not provide patentability over the prior art as the duplication of parts is clearly described by the Applicant(s)/Inventor(s) own description to have no patentable significance producing new and unexpected results. For this, the invention as described within claim 10 is obvious in view of JUNG, as modified by ZELLER, for these reasons.

As to claim 11, JUNG, as modified by ZELLER, discloses:
	wherein the outlet has a circular form(see figures 1-2 and 7). 
However, JUNG does not explicitly disclose wherein the guide unit has a domed form.
	That being said, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide that the guide unit of JUNG has a domed form, as it has been held changing a shape is “a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration…was significant”. See MPEP §2144.04 – IV(B).  Particularly, the present invention provides that the “domed” form is not significant as fact by providing that the guide unit “may” be domed form or other shape (pg. 9 – “...the guide unit 50 may be shaped like a dome…Although not shown, the guide unit may be provided to include a plurality of guides formed in other various shapes that are rotational, besides the domed shape”). For this, it is evident that there is no criticality to the shape of the guide unit being in a “domed form”, and does not provide patentability over the prior art as the shape is clearly described by the Applicant(s)/Inventor(s) own description to be a “mere matter of choice…absent persuasive evidence that the particular configuration…was significant”. For this, the invention as described within claim 11 is obvious in view of JUNG, as modified by ZELLER, for these reasons.

As to claim 15,JUNG, as modified by ZELLER, further teaches wherein the holes in the first and second rotatable arc-shaped guides discharge air from inside the housing when the outlet is closed (due to the placement of holes along the rotatable arc-shaped guides, as modified for the reasons provided by ZELLER in the rejection of claim 1). 

As to claim 16, JUNG discloses an air conditioner(abstract) comprising:
a housing(11) having an outlet(111);
a heat exchanger arranged inside the housing(par. 27);
a guide unit(combination of 12 and 13) configured to control airflow discharged through the outlet by selectively opening or closing part of the outlet by rotation(par. 28-29), the guide unit including a first rotatable arc-shaped guide (see annotated figure 7; par. 45-50) and a second rotatable arc-shaped guide (see annotated figure 7; par. 45-50); and
a blower fan(14) configured to suck air into the housing to move the air toward the outlet(combination of the embodiment shown in figure 7 and figure 3, wherein if the rotation of the guide unit portion, 13, is provided with an axis of rotation causing circumferential rotation of the guide unit, then this would be along the same axis of rotation of the fan provide in figure 3; par. 34 – suctioned outdoor air is discharged to the discharge port via the fan).
However, JUNG, does not disclose, teach, or suggest, wherein the first and second arc-shaped guides of the guide unit each have holes disposed thereon.
ZELLER is within the field of endeavor provided an outlet/air discharge guide relative to an air conditioning structure (col.1, lines 5-20). ZELLER teaches the guide unit incorporates at least a rotatable plate (5) that incorporates a plurality of holes (see figures 2-4 of ZELLER; col.2, lines 44-48). This rotatable plate is aligned over another structure of the guide unit that incorporates a stationary plate with holes (4 with holes 3; see figures 2-4 of ZELLER; col.2, lines 37-41). Particularly, ZELLER teaches that having perforated holes along a rotatable plate enables variation in the cross-section of the holes (combination of alignment of holes of rotatable plate 5, and non-rotatable plate 4) can adjust the penetration the discharged air of the air conditioning structure achieves into the room (col.2, line 60- col.3, line 3; col.2, line 56-col.3, line 15). It would be advantageous to those having ordinary skill within the art, to recognize that the addition of holes along the rotatable arc-shape sections of the guide, can adjust the airflow discharged from the air conditioner, in order to adjust the penetration of the discharged air into the room, as needed. Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed to modify JUNG, in view of the teachings of ZELLER, for these reasons related to control of the discharged airflow.  Further, in doing so, JUNG, as modified by ZELLER, teaches wherein the holes in the first and second rotatable arc-shaped guides are configured to discharge air from inside the housing when the outlet is closed (due to the placement of holes along the rotatable arc-shaped guides, as modified for the reasons provided by ZELLER in the rejection of claim 1).

As to claim 17, JUNG, as modified by ZELLER, further discloses:
	wherein the outlet has a circular form(see figures 1-2 and 7); and
	wherein the first rotatable and second rotatable arc-shaped guides open part of the outlet while overlapping each other by rotation(par. 46).

As to claim 18, JUNG discloses an air conditioner(abstract) comprising:
a housing(11) including an outlet(111) and a plurality of holes (openings of discharge grille, 12) formed around the outlet to discharge air(par. 28) ;
a heat exchanger arranged inside the housing(par. 27);
a blower fan (14) configured to suck air into the housing and move air toward the outlet(par. 34);and
a guide unit(combination of 12 and 13) configured to control airflow discharged through the outlet by selectively opening or closing part of the outlet(par. 28-29), the guide unit including a first rotatable arc-shaped guide (see annotated figure 7; par. 45-50) and a second rotatable arc-shaped guide (see annotated figure 7; par. 45-50).
However, JUNG, does not disclose, teach, or suggest, wherein the first and second arc-shaped guides of the guide unit each have holes disposed thereon.
ZELLER is within the field of endeavor provided an outlet/air discharge guide relative to an air conditioning structure (col.1, lines 5-20). ZELLER teaches the guide unit incorporates at least a rotatable plate (5) that incorporates a plurality of holes (see figures 2-4 of ZELLER; col.2, lines 44-48). This rotatable plate is aligned over another structure of the guide unit that incorporates a stationary plate with holes (4 with holes 3; see figures 2-4 of ZELLER; col.2, lines 37-41). Particularly, ZELLER teaches that having perforated holes along a rotatable plate enables variation in the cross-section of the holes (combination of alignment of holes of rotatable plate 5, and non-rotatable plate 4) can adjust the penetration the discharged air of the air conditioning structure achieves into the room (col.2, line 60- col.3, line 3; col.2, line 56-col.3, line 15). It would be advantageous to those having ordinary skill within the art, to recognize that the addition of holes along the rotatable arc-shape sections of the guide, can adjust the airflow discharged from the air conditioner, in order to adjust the penetration of the discharged air into the room, as needed. Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed to modify JUNG, in view of the teachings of ZELLER, for these reasons related to control of the discharged airflow. 
As to claim 19, JUNG, as modified by ZELLER, further discloses the claimed invention provided the necessary components of a housing, an outlet, a blower fan, and a guide unit, except that the components are provided in plural, such that: the housing comprises a plurality of outlets, and the blower fan and the guide unit are each provided in the plural to correspond to the plurality of outlets.
	That being said, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide that there are a plurality of outlets of the housing, of which require a plurality of blower fans and guide units, within JUNG, as it has been held duplication of parts is “has no patentability significant unless a new and unexpected result is produced”. See MPEP §2144.04 – VI(B).  Particularly, the present invention provides that the plurality of discharge openings, with a plurality of corresponding blower fans and guides is not significant as fact by providing that the air conditioner “may” be provided with this plurality of components (pg. 22 – “The housing 110 of the air conditioner 2 may include a plurality of outlets 114…The air conditioner may include a plurality of blower fans 31 corresponding to the plurality of outlets 114, and a plurality of guide units 50”). For this, it is evident that there is no criticality to the addition of a plurality of previously required structures, and does not provide patentability over the prior art as the duplication of parts is clearly described by the Applicant(s)/Inventor(s) own description to have no patentable significance producing new and unexpected results. For this, the invention as described within claim 19 is obvious in view of JUNG, as modified by ZELLER, for these reasons.

As to claim 20, JUNG, as modified by ZELLER, further discloses wherein the guide unit comprises a plurality of guides(13; figure 7) configured to open part of the outlet while overlapping each other by rotation(par. 46-48; figures 7-9).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over JUNG (US 2012/0055186 A1), in view of ZELLER (US 5, 120, 274) and BHATIA (NPL: “Basic Fundamentals of Gear Drives” – BHATIA (2012)).
As to claim 6, JUNG, as modified by ZELLER and an alternate embodiment, teaches the use of a first gear(see rejection of claim 5) and wherein the motor is arranged to have a driving shaft arranged in parallel with rotation shaft of the second guide (figure 7 – motor is provided with a rotation denoted by the arrow in an arc of which is along the same axis of the guide, 13).
However, JUNG, as modified, does not explicitly disclose the utilization of an internal gear. 
BHATIA is relevant to field of endeavor by providing drive mechanisms, particularly gears, and the advantages/limitations of such. BHATIA teaches that internal gears allow for rotation within the same direction, greater load carrying capacity so as to improve safety compared to other gear designs, shaft axes remain parallel and enable compact reduction with rotation in the same sense, decreased pressure intensity of the gear teeth so as to increase the life of the gear, and good surface endurance (pg. 11-12). For any one of these reasons, one having ordinary skill within the art might have found that providing an internal gear is advantageous to that of a rack gear configuration provided by JUNG. Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed to modify JUNG, as previously modified, further in view of the teachings of BHATIA to incorporate an internal gear for the above characteristics of an internal gear with the associated advantages.

As to claim 7, JUNG, as modified by ZELLER and an alternate embodiment, taught the use of a first gear(see rejection of claim 5) and wherein the motor is arranged to have a driving shaft line cross a rotation shaft line of the second guide (figures 4-6 provided by JUNG in the alternate embodiment for the same reasons previously provided within the rejection of claim 5).
However, JUNG, as modified, does not explicitly disclose the utilization of a crown gear. 
BHATIA is relevant to field of endeavor by providing drive mechanisms, particularly gears, and the advantages/limitations of such. BHATIA teaches that crown gears, otherwise known as bevel gears, allow for efficient transmission of power and motion and motion between intersecting shafts and permit minor adjustment during assembly and allow for some displacement due to deflection under operating loads without concentrating the load on the end of the tooth (pg. 6-7). For any one of these reasons, one having ordinary skill within the art might have found that providing a crown gear is advantageous to that of a rack gear configuration provided by JUNG. Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed to modify JUNG, as previously modified, further in view of the teachings of BHATIA to incorporate a crown gear for the above characteristics of a crown gear with the associated advantages.
	
Claim 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over JUNG (US 2012/0055186 A1), in view of ZELLER (US 5, 120, 274) and HUNG (KR 2016005195 A – see provided machine translation and published 11 May, 2016 prior to the present inventions earliest priority).
As to claim 12, JUNG, as modified by ZELLER, further discloses the housing having a main body (11), but does not further disclose, teach, or suggest the claim limitations of claim 12.
However, HUNG is within the field of endeavor provided an air conditioner (abstract). HUNG teaches wherein the air conditioner comprises a housing comprises a main housing body(37 which includes a front body, 30, rear body, 22, base, 38, and top, 39; pg. 3-4, lines 120-132) and a bottom cover (70) capable of being opened downward(pg. 8, lines 311-329). Particularly, HUNG teaches that the bottom cover is moved downward for the purpose of opening further fan/blower assemblies to provide adjustment of the wind direction, circulation through a wider space to quickly condition a room, and provide stronger air discharge (pg. 2-3, lines 74-87). Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify JUNG, in view of ZELLER, with the teachings of HUNG to incorporate a downward moving bottom cover to unveil further blower/fan assemblies for at least one of the above reasons.

As to claim 13,JUNG, as modified by ZELLER, further discloses wherein the housing comprises an inlet provided on a side of the housing (par. 28), but does not disclose, teach, or suggest wherein the housing comprises an inlet provided on a rear side, and a leg provided for the inlet to be separated from an installation plane.
	Firstly, HUNG is within the field of endeavor of air conditioners (abstract), HUNG teaches wherein the discharge port and fan/blower assemblies is provided on the front face of the air conditioner’s housing(provided as designated by the arrows) and the inlet port(4 and 2) is provided on rear surface of the housing of the air conditioner(figure 1). More so, HUNG provides legs (jutting of housing structure 26) of which provide that the rear housing is capable of being offset from a wall or structure positioned to a rear thereof, such that at least the inlet openings, 4, are separated from such structures. Particularly, providing the inlets as such enables the airflow to be suctions into the housing of the air conditioner for the overall purpose of providing airflow that is to be conditioned (entire purpose of HUNG). It, therefore, would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify JUNG, in view of ZELLER, with the teachings of HUNG to ensure access of suctioned air into the housing of the air conditioner for the purpose of providing conditioned air.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over JUNG (US 2012/0055186 A1), in view of ZELLER (US 5, 120, 274) and BASH (US 2007/0190927 A1).
As to claim 14, JUNG, as modified by ZELLER, does not further provide the requirements of claim 14.
However, BASH is within the relevant field of endeavor provided a ventilation structure to function to open and close an airflow through such structure (abstract) so as to change the airflow provided by an air conditioning system (par. 1-3). BASH teaches wherein a sensor is used (402) to detect the conditions within a room or space, so as to provide control  to the tiles of the airflow ventilation device to set up and control a reference position for the guide unit (par. 62 and 66). BASH notes that the sensor provides indication to the controller that the ventilation tiles should be set within a desired location to modify the volume flow rate of airflow supplied therethrough to obtain a predetermined temperature(par. 62 and 66). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify JUNG, in view of ZELLER, with the teachings of BASH for at least these reasons provided above.


Response to Arguments
Applicant's arguments filed 20 November, 2020 have been fully considered but they are not persuasive. 
At pages 9-10, the Applicant alleges that “Jung does not correspond to the claimed air conditioner of claim1 as amended in which the guide unit includes a first rotatable arc-shaped guide having holes and a second rotatable arc-shaped guide having holes. Further, the other relied upon art does not cure the deficiencies of Jung”. However, the Examiner disagrees with Applicant’s assertions, at least to Jung not disclosing rotatable air-shaped guides. Figure 7 of Jung incorporates arc-shaped louvres, 13, which are being construed, as a component of the guide unit, and particularly, as first and second arc-shaped guides. It is evident based on figure 7, that the guides form a shape of an arc. More so, as stated at paragraphs 45-50 of JUNG, there are different portions of the construed guide, which are rotatable by actuation of a motor, M. For this, the embodiment of Jung which teaches, at least louvered sections 13, which are rotatable and arc shaped, then it is seen that Jung provides for the structure of the guides. However, as noted within the new ground(s) rejection submitted within this Final Office Action, as necessitated by amendment, Zeller teaches that rotatable structure to an air outlet of an air conditioning structure may have holes thereon. It is believed, at the present moment that the combination of at least Jung, in view of Zeller, reads on the independent claims 1, 16, and 18 which incorporate similar amendments. Therefore, the claimed invention is rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        2/9/2020

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763